Citation Nr: 0428763	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  00-09 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  An 
initial claim seeking both compensation and pension was 
received on August 2, 1995.  The veteran attributed neck and 
upper back problems to a reported injury during service.  He 
also indicated that he had suffered from depression for many 
years, although he did not specify when that condition had 
begun.  However, subsequent statements from him indicate he 
attributes his depression to his military service.

In any event, the RO issued a decision on January 20, 1996, 
which, in part, denied service connection for a neck 
disorder; as well, the RO granted nonservice-connected 
pension benefits.  The RO's January 25, 1996, letter informed 
the veteran of the grant of pension benefits, but made no 
reference to the denial of service connection for a neck 
disorder.  Subsequently, by a decision dated May 6, 1999, 
the RO denied service connection for a neck disorder and a 
psychiatric disorder.

A handwritten statement, received on May 27, 1999, has been 
identified by the RO as a claim for service connection for a 
neck disorder and psychiatric disorder.  The RO's decision, 
dated February 28, 2000, denied service connection for a neck 
disorder and a psychiatric disorder.  A document, reported by 
the RO as received on March 9, 2000, is identified as the 
notice of disagreement (NOD) in response to the February 28, 
2000, decision.  The veteran's substantive appeal (VA Form 9) 
was received on April 26, 2000, perfecting his appeal to the 
Board.  38 C.F.R. § 20.200 (2003).



Having reviewed the procedural history of this case, the 
Board concludes that the veteran's claim received on August 
2, 1995, must be construed as seeking service connection for 
both a neck disorder and a psychiatric disorder.  Further, 
the Board determines that he was not informed of the adverse 
determination reached in the January 20, 1996 decision as to 
the issue of service connection for a neck disorder.  See 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing 
Hauck v. Brown, 6 Vet. App. 518 (1994) (where a veteran never 
received notification of a decision denying his claim, then 
the usual one-year limit for timely appealing the decision 
does not begin to accrue ("run")).  Also, the Board finds 
that the RO failed to adjudicate the issue of service 
connection for a psychiatric disorder in its January 20, 1996 
decision, although that issue had been reasonably raised 
by remarks the veteran had made in his initial claim for VA 
benefits.  See, e.g., EF v. Derwinski, 1 Vet. App. 324 
(1991).  So, in sum, the claims for service connection for a 
neck disorder and a psychiatric disorder have remained in 
open status since August 2, 1995, and are properly before the 
Board on appeal.

A hearing was held at the RO in July 2000 before a local 
hearing officer.  A transcript of the proceeding is of 
record.  

Unfortunately, the Board cannot yet decide this case until 
further development of the evidence.  So the claims are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran maintains that he developed osteoarthritis of the 
cervical spine as a result of an injury to his neck in 
service when he fell from a tank car.  He states that he has 
had persistent soreness in his neck since that incident.  He 
also claims that he has depression as a result of the 
accidental fall in service, pointing out that he periodically 
visualizes the fall in his dreams, awakening in a cold sweat.  

Statements from the veteran's family members are cumulatively 
to the effect that he was in sound health before he entered 
military service, but suffered from both mental and physical 
problems due to the accident he sustained while serving in 
the Army.  It was reported that ever since coming home from 
service in 1971, he had experienced a stiff, painful neck and 
had been under psychiatric care.  

The veteran's service medical records (SMRs) make no mention 
of a fall during service or even to neck or psychiatric 
related complaints concerning this.  And during an 
examination in May 1971 for separation from service, the 
veteran denied musculoskeletal defects or nervous trouble of 
any sort, and his neck and spine were normal, as was his 
psychiatric status.

A VA x-ray examination of the cervical spine in August 1995 
did not show a fracture, but small spurs were noted.  The 
neck was evaluated as normal to clinical inspection on a VA 
general medical examination performed in August 1995.  
The claims file does not contain any medical opinion linking 
any organic disorder of the neck, including osteoarthritis of 
the cervical spine, to any event or experience of the 
veteran's military service.  And this type of medical nexus 
evidence is required to grant his claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The evidence now of record indicates a private physician 
first treated the veteran after service, in 1973, for a 
psychiatric disorder identified as anxiety syndrome.  Other 
medical records from VA and private doctors concern his 
subsequent treatment primarily for major depression and an 
anxiety disorder; an additional diagnosis was schizoid 
traits.  



In letters prepared in August 1995, the RO attempted to 
contact private doctors the veteran had identified in his 
original claim.  It appears the time frames of treatment the 
RO listed in its letters of inquiry were based on statements 
in the veteran's original claim.  In any event, the veteran 
later submitted correspondence, received on March 3, 1999, in 
which he disagreed with the time frames for treatment the RO 
had listed in its August 1995 inquiries.  As well, in 
statements provided since the RO's August 1995 search for 
records, the veteran has identified several physicians or 
facilities not earlier named from whom he reportedly received 
treatment, including Drs. Lawford, Laufer, Mamouris, Della 
Badia, and Booth Memorial Hospital.  So another, more 
inclusive, search for private medical records must be 
undertaken.

Received during 1996 was a report of the veteran's treatment 
at Gracie Square Hospital in July 1990 for nonpsychotic, 
recurrent depression.  The report referenced earlier periods 
of treatment at that facility, in 1978 and 1985, also for 
depression.  But the reports of the earlier treatment for 
depression are not of record and, therefore, must be 
obtained.

A VA psychiatric examination was performed in August 1995.  
The examiner stated the claims file was not available; 
obviously then, he could not review it.  The veteran gave a 
history of psychiatric hospitalizations since service, at 
private medical facilities, for depression.  The diagnosis 
was dysthymic disorder.  The examiner's assessment was that 
the veteran had been chronically depressed since service.  
Since the examiner had not reviewed the claims file, it 
appears the assessment dating the onset of depression to 
military service was made almost exclusively in reliance on 
the veteran's self-reported history.  However, as mentioned 
above, his service medical records, prepared 
contemporaneously with the claimed depression, are 
unremarkable for any psychiatric problems as alleged.

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
On the current record, the Board cannot determine with any 
certainty the date of onset of the veteran's current 
psychiatric disorder or whether it is linked to his military 
service.  So another examination must be scheduled to 
determine the etiology of his current psychiatric disorder.  
38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for 
neck and psychiatric disorders since 
service.  Ask that he specify when the 
treatment occurred to facilitate 
obtaining the records of it, in addition 
to the names of the facilities mentioned, 
addresses, etc.  Obtain all indicated 
records that are not already on file.

2.  If still employed by VA, ask the VA 
psychiatrist, who examined the veteran in 
August 1995, to explain the basis for his 
medical opinion suggesting the veteran's 
psychiatric disorder may be related to 
his service in the military.

If, however, as seems likely, VA no 
longer employs that physician, schedule 
the veteran for another VA psychiatric 
examination to obtain a medical opinion 
responding to the following questions:

What are the current diagnoses of the 
veteran's psychiatric disorder/s, and do 
they include a psychosis?

After determining the current psychiatric 
diagnosis or diagnoses, then answer the 
following inquiry:  Is it at least as 
likely as not that any current 
psychiatric disorder had its onset in 
service; that a psychosis, if now 
manifested, was present within the first 
post-service year; or that a current 
psychiatric disorder is otherwise 
attributable to service?  Please note the 
legal standard of proof in formulating a 
response.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should discuss the reasons.

To facilitate making these 
determinations, the claims folder and a 
copy of this REMAND must be made 
available for the examiner's review of 
the veteran's pertinent medical history.  
It is imperative that the questions posed 
in this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

3.  Determine if any medical evidence 
obtained suggests a link between any 
organic disorder of the neck or cervical 
spine and military service.  If such a 
link is suggested, then also schedule the 
veteran for a VA orthopedic examination 
to obtain a medical opinion responding to 
the following questions:

Is it at least as likely as not either 
that a neck or cervical spine disorder 
had its onset in service, that cervical 
spine arthritis was present within the 
first post-service year, or that a neck 
or cervical spine disorder is otherwise 
attributable to service?  Please note the 
legal standard of proof in formulating a 
response.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should discuss the reasons.



4.  Ensure the medical opinions respond 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


